Per Curiam:

James W. Boyle brought an action of ejectment against E. W. Sayers and others, who defended under a tax deed and also under a sheriff’s sale upon a mortgage foreclosure. The only tax deed shown in the record does not describe the land in controversy, but it is doubtful whether this was the deed relied on. This, however, need not be determined, for the following are the only objections made to the foreclosure proceedings, and they are insufficient as a ground of collateral attack: The affidavit made as a basis for service by publication did not describe the land, and in attempting to state that personal service of summons could not be had upon the defendants within the state omitted the word “personal”; the petition and publication notice named several defendants and several tracts of land but did not indicate that any particular defendant was interested in any particular tract more than in any other.
The judgment is affirmed.